Citation Nr: 1623089	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  10-13 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

Entitlement to an initial rating greater than 10 percent for meningococcal meningitis and its residuals.

Entitlement to a total rating for compensation based on individual unemployability.


REPRESENTATION

Appellant represented by:	Scott Sexton, Attorney



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from March 1944 to May 1946, including in the European Theater of Operations in World War II.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted, service connection for meningococcal meningitis ("meningitis") and assigned a zero percent (non-compensable) rating effective April 1, 2005.

In June 2006 correspondence, the Veteran requested "reconsideration" of the 10 percent disability rating assigned for his service-connected meningitis.  Although the RO initially treated this as an increased rating claim, the Veteran subsequently submitted a timely notice of disagreement with the April 2006 initial rating.  

In July 2009, the RO assigned a 10 percent rating for meningitis effective April 1, 2005.

The Veteran withdrew his hearing request in February 2016.  See 38 C.F.R. § 20.704 (2015).

TDIU is an element of all initial ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue is an element of the Veteran's appeal by virtue of the fact that he (1) submitted evidence of a medical disability; (2) is presumed to be seeking the highest rating possible; and (3) there is evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a rating in excess of 60 percent for residuals of meningococcal meningitis is remanded to the agency of original jurisdiction (AOJ).  The Veteran will be advised, if he needs.


FINDINGS OF FACT

1.  The residuals of meningococcal meningitis include moderate incomplete paralysis of the peripheral nerves of the upper and lower extremities.

3.  The residuals of meningococcal meningitis preclude gainful employment for which the Veteran would otherwise be qualified.


CONCLUSION OF LAW

1.  The criteria for an initial rating of 60 percent for meningococcal meningitis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.124a, Diagnostic Codes (DCs) 8019, 8513, 8520 (2015).  

2.  The criteria for TDIU are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Higher Initial Rating for Meningitis

Laws and Regulations

Disability ratings are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected meningitis currently is evaluated as 10 percent disabling effective April 1, 2005, under 38 C.F.R. § 4.124a, DC 8019 (epidemic cerebrospinal meningitis).  See 38 C.F.R. § 4.124a, DC 8019 (2015).  A minimum 10 percent rating is assigned under DC 8019 for residuals of meningitis.  A maximum 100 percent rating is assigned under DC 8019 for meningitis as an active febrile disease.  Id.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial rating greater than 10 percent for meningococcal meningitis ("meningitis") and its residuals.  The Veteran contends that this service-connected disability has resulted in significantly disabling residuals, entitling him to a higher initial rating.  

The Veteran was afforded VA examinations in 2009 and 2013 that indicate that as likely as not the Veteran does have significant residuals of meningitis.

At a VA brain and spinal cord examination in February 2006, the Veteran reported that he had been exposed to meningitis while on a troop ship on the way to the European Theater of Operations.  Following an in-service hospitalization, he had been discharged to full duty and served as an ambulance driver.  He also stated that, following his service separation, he was unable to play basketball at the college level as he had before with decrease in speed, stamina, and quickness, which he attributed to residuals of meningitis.  He stated further that he had been a teacher for 4 years and then sold insurance and ran his own insurance company between his separation from active service and his retirement in 1992.  He currently exercised in the pool for 30 minutes a day and lifted 5 pound weights 8-10 times a day.  He drove during the day, although he drove very carefully and avoided major roads.  He did his own shopping and errands.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner noted the Veteran's in-service hospitalization for meningococcus.  "There is no mention made of any sequelae" (or complications).  The Veteran reported losing eyesight in his right eye secondary to a post-service fall.

Physical examination in February 2006 showed full orientation, normal speech, a right eye deviated downwards and outwards with dilated pupil, pupils reactive to light "when the light is shown in the left eye," intact extraocular movements with no nystagmus, 5/5 motor strength, normal muscle bulk and tone, intact sensation, normal cerebellar exam, a slightly wide-based gait, slightly stooped, decreased arm swing, a right hand tendency "to curl up into a fist when walking but there was no evidence [of] a pill rolling tremor;" although there was a slightly shuffling gait, an inability to tandem walk without support, and an ability to stand on heels and toes.  The VA examiner stated:

[The Veteran] currently leads a very full life for an 80-year-old today.  His only complaint is essentially that he was not able to play college basketball after the war like he was before.  While this may indeed be due to some very subtle neuropsychological changes from the meningitis, inability to play college basketball is not exactly a disability, and it is more likely than not that his basketball problems were due to other factors.

The impression was status-post meningococcal meningitis.

On VA brain and spinal cord examination in February 2009, the Veteran's complaints included headaches and dizziness.  The examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the Veteran's claims file "gives information back to 2004 but very little information of prior history."  This examiner also stated, "[The Veteran] had apparent meningitis or at least a bad headache when he was in military service."  This examiner noted that the Veteran was isolated following laboratory results indicating a meningococcal organism.  The Veteran reported that, prior to his treatment for meningitis during active service, "he was very aggressive, had high hopes of being a leader, perhaps a leader of a company or corporation, to be a professor or some other type of authoritative type of figure.  However, once this illness came he was slower in his actions and in his communication much more non-talkative.  He did come out to be a good listener."  

The Veteran reported that he had been terminated by a life insurance company at age 54 "for apparently uncertain reasons."  His medical history also included intermittent paroxysmal atrial fibrillation and a stroke.  "However, he does not know how it affected him."  The Veteran also could not state whether he experienced any speech changes before or after his "apparent stroke."  He also reported that "he felt that he was about 60% of speed since his meningitis."  The Veteran used a walker because when he stood up he was "easily tipped" over.

Physical examination in February 2009 showed a Marcus Gunn pupil on the right side, an intact visual field in the left eye, slow speech, slower tongue, mouth, and pharyngeal movements "by about 50%," general bradykinesia "but without signs of any tremor or rigidity," no sign of Parkinson's disease, normal sensation to position, no distal vibration to the ankles, slow finger-to-nose testing but "otherwise without ataxia," and slow walking using a walker.  The VA examiner stated that the chronic residuals of meningitis were slowness of motor movements, headaches, and difficulty with memory "of uncertain length of time."  The examiner concluded:

[The Veteran's] examination reveals that he is about 50% of the speed of a normal 83-year-old person at this time...He is generally unable to carry on conversation except when he is asked.  He is very pleasant and reasonably oriented to his current surroundings at this time.  Since he has been using a walker for the past 5 years to prevent falling he has the current problem [] that he cannot maintain himself without the use of a walker.  He lacks diagnosis or evidence for a Parkinson's or other movement disorders.  He is oriented to average daily activities at this time...

His residuals throughout his life since the meningitis in my opinion are...chronic slowness where he was probably about half-speed compared to other persons...loss of his intense aggressive nature with a loss of speed of his activities...[and] lost stamina and became a good listener instead of an active assertive communicator.

My assumption is that or at least by suggestions of history that he was going to be a much more active protagonist and leader and he has been relegated due to the meningitis to be a more attentive passive listener with abilities to do insurance work up until [] 1990 which was about age 65.  Thus, he has been retired for about 20 years.  He has essentially been sedentary and pretty much self-focused since 1990.  My assumption is that had he not had the meningitis [] he would have been an active leader and that he would have been able to be personally involved with other people on a regular basis in his senior years.

The impression was chronic encephalopathy "secondary to assumed meningococcal meningitis in 1945 while in the military."

On the VA central nervous system Disability Benefits Questionnaire (DBQ) in September 2013, the Veteran complained that he had lost "speed of movement of his limbs" after contracting meningitis during active service.  The examiner reviewed the claims file, including his service treatment records and post-service VA treatment records.  

"There is no objective evidence to either confirm or deny this claim of compromised function."  This examiner also stated, "[The Veteran] had quite a productive life and thinks if he hadn't been 'slowed down by the disease' he could have 'done better.'"

Physical examination in September 2013 showed he was alert, a bit disheveled, "very slow to respond both verbally and with motor movements," no tremor, pupils equal, round, and reactive to light and accommodation, extraocular movements intact, generally weak and deconditioned with 4/5 motor strength, no drift, frontline release signs present, 1/4 reflexes in the arms, trace reflexes at the patellae, an unsteady, ataxic gait, stooped, shuffling, walker dependent, mild weakness in all extremities.  

The Veteran's speech was slow and hypomimic.  "He is dependent on a walker now and cannot walk independently."  The examiner stated that the Veteran "currently has obvious neurological and cognitive dysfunction and would not be employable with gait instability, bradykinesia, [and] memory dysfunction."  

The examiner concluded:

[The Veteran is a] very debilitated elderly man who is walker dependent and carries this history of meningitis from 1944.  It is not possible for me to say or know whether he suffered any permanent or consequent neurological sequelae from distant history of meningitis with no objective testing upon which to base an opinion.  Back in the 1940s there was a paucity of testing that could be done and certainly no neuroimaging was available at that time.

He added that the hypotheses put forth by the 2009 examiner were sound but not provable.

The diagnosis was meningococcal meningitis.

The 2013 examination revealed absent reflexes in the knees, and diminished reflexes in all other joints of the extremities.  There was also 4/5 strength in movements of the joints.  His gait was impaired to the point that he required continuous use of a walker.  While there has been some uncertainty as to whether these impairments are residuals of meningitis, the 2009 examiner seemed fairly certain that they were and the 2013 examiner did not dispute these conclusions.  These findings are indicative of at least moderate incomplete paralysis of all extremities.  As such, at least 20 percent ratings are warranted on the bases of impairment of all radicular groups of the upper extremities and the sciatic nerves of the lower extremities.  38 C.F.R. § 4.124a, Diagnostic Codes 8513, 8520.  Combining these ratings under the provisions of 38 C.F.R. § 4.25 (2015) and considering the bilateral factor as provided in 38 C.F.R. § 4.26 (2015); yields a rating of 60 percent, effective the date of service connection for meningitis.  The question of entitlement to initial ratings in excess of 60 percent is deferred for the development directed in the remand section of this decision.

TDIU

VA policy is to grant TDIU in all cases where the combined rating is less than total but service connected disabilities preclude gainful employment.  38 C.F.R. § 3.340, 3.41, 416.  The higher initial ratings granted in this decision satisfy the percentage requirements for TDIU.  38 C.F.R. § 4.16(a).  The only medical opinion during the current appeal was that of the 2013 examiner.  As noted the examiner concluded that the Veteran would not be able to work due to his current disabilities.  The examiner did not challenge the 2009 examiner's opinion that the disabilities were essentially residuals of meningitis.  Accordingly, a TDIU is granted as of the effective date of service connection for meningitis.



ORDER

Entitlement to an initial rating of 60 percent for meningococcal meningitis and its residuals is granted.

Entitlement to a TDIU is granted.



REMAND

Recent VA examiners have identified residuals from meningitis that consist of headaches, slowed motor movements and impaired memory.  The examination reports do not include all findings needed to rate these impairments.  For instance, headaches could be rated on the basis of prostrating attacks, but the record does not show whether the Veteran has such attacks.  Cf. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

Please note the appeal has been advanced on the Board's docket.

Accordingly, the appeal is REMANDED for the following:

1.  Afford the Veteran VA examinations to evaluate the severity of headaches, neurologic impairment associated with impaired motor movements (including any associate muscle atrophy; and memory difficulties.

2.  If any benefit sought on appeal remain denied, issue a supplemental statement of the case before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


